Case 8:20-cr-00127-MWF Document 171-6 Filed 04/01/21 Page 1 of 3 Page ID #:1710



                                                EXHIBIT 1


 Lenovo L450
 On 7/10/20 UTC 22:09, the Ubuntu operating system, Version 20.04, was installed on the Lenovo L450.
 On 7/11/20 UTC 6:24pm, the first Firefox Web History was recorded as
 https://www.mozilla.org/privacy/firefox.
 On 7/11/20, UTC 6:25pm, the first Firefox Web Visits was recorded as
 https://www.mozilla.org/privacy/firefox/.
 On 7/17/20 UTC 1:26am, Firefox Web Visits recorded a visit to the following Lenovo ThinkPad X1
 Carbon link: https://www.crucial.com/compatible-upgrade-for/lenovo/thinkpad-x1-carbon-%28intel-5th-
 gen%29?gclid=EAIaIQobChMI0PvWzZDT6gIVlgyRCh15TwgHEAAYASAAEgK-
 dvD BwE&ef id=EAIaIQobChMI0PvWzZDT6gIVlgyRCh15TwgHEAAYASAAEgK-dvD BwE:G:s
 On 7/17/20 UTC 1:26am, Firefox Web Visits recorded a visit to a YouTube video titled “Lenovo
 ThinkPad X1 Carbon | How to Service, Upgrade & Fix Laptop (Teardown) as this link:
 https://www.youtube.com/watch?v=9Mns W25BB8
 On 7/16/20, between 6:26-6:44pm, several image artifacts of a Lenovo X1 Carbon were recorded
 displaying a person removing a Solid State Drive with a few tools and a screwdriver.
 On 7/11/2020 UTC 6:25pm, the first Google search artifact was recorded as “pipedream github.”
 On 7/17/20 UTC 1:25am, a Google search for “thinkpad x1 carbon ssd” was recorded.
 On 7/17/20 UTC 3:33am, a Google search for “thinkpad lousi” was recorded.
 On 7/19/20 UTC 12:50am, a Google search for “LA consulate” was recorded.
 On 7/19/20 UTC 12:59am, a Google search for “ctexel us” was recorded.
 On 7/19/20 UTC 2:29am, a Google search for “google chrome install” was recorded.
 On 7/21/202 UTC 11:22pm, a Google search for “my_acitivity_delete” was recorded.
 On 7/21/20 UTC 11:19pm, a Google search for “American law” was recorded.
 On 7/18/20 6:24am, the artifacts show the user of the Lenovo visited the following cloud service using
 email guanleimath@163.com:
 https://cloud.mail.163.com/dfs/service/%E7%A1%95%E5%A3%AB%E6%AF%95%E4%B8%9A%E8%
 AF%81%E4%B9%A6.pdf?op=downloadFile&uid=guanleimath@163.com&file=eyJzIjoiZnM6Y2xvdW
 RzdG9yYWdlLm1haWwuMTYzOjQ4NDM2NzczMjU0MSIsInNmIjoiNDg1NjgyNjQ1MTAwOjQ4ND
 M2NzczMjU0MSIsImkiOjkxODk3MTgxODUwMDIxMzAsImNzIjp7InQiOjEsInYiOiI1NTVmNTU4O
 TA1MDhmZjU5ODkzMDY4ZmJmZGIwMzhjNiJ9LCJzeiI6MTM5NTkxNywiY3QiOjE1OTUwNTM0
 Njg0MjF9
 On 7/21/2020 11:19:44, the artifacts show the user of the Lenovo visited the following link titled Law of
 the United States: https://en.wikipedia.org/wiki/Law of the United States



                                                     1
Case 8:20-cr-00127-MWF Document 171-6 Filed 04/01/21 Page 2 of 3 Page ID #:1711
Case 8:20-cr-00127-MWF Document 171-6 Filed 04/01/21 Page 3 of 3 Page ID #:1712




 Between 7/22-7/24/20, several SMS messages were recorded, but these artifacts showed as deleted.
 These were found through the extraction process but would not have been visible on the device to a user.

 On 7/24/20, the first SMS message artifacts were recorded.

 Google Metadata from Search Warrant
 On 1-1-18, 7:56 UTC, the service for guanleics@gmail.com was added. Eleven services were added and
 no services were removed prior to 7-8-20.
 On 7-8-20 5:10 UTC, the user of guanleics@gmail.com removed the Web and App Activity service.
 On 7-17-20 1:54 UTC, the user of guanleics@gmail.com added the Web and App Activity service.
 On 7-19-20 2:48 UTC, the user of guanleics@gmail.com removed the alternate and secondary email
 2081853495@qq.com.
 On 7-19-20 1:54 UTC, the user of guanleics@gmail.com added the Web and App Activity service.
 On 7-21-20 23:22 UTC, the user of guanleics@gmail.com removed the Web and App Activity service.




                                                     3
